Keefe, Judge:
When these cases were called for hearing the respective parties appeared and orally stipulated as follows:
That the dutiable export value in reappraisement 147683-A is the entered value less any amount added by the importer to meet advances by the appraiser in test cases, and in reappraisement number 147684^A, that the export value is the appraised value less any amount added by the importer to meet advances by the appraiser in test cases, and that there is no higher foreign value in either of these two cases.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that as to reappraisement 147683-A such value is the entered value, less any amount added by the importer to meet advances made by the appraiser in test cases, and that as to reappraisement 147684-A such value is the appraised value, less any amount added by the importer to meet advances by the. appraiser in test cases.
Judgment will be rendered accordingly.